DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 08/04/2021 which amended claims 1-4 and withdrew claims 5-9 from consideration. Claims 1-4 are currently pending in the application for patent.

Claim Objections
Claims 1-4 are objected to because of the following informalities.
In Claim 1, the limitation, “a set of projection lens projects..” should be revised to read “a set of projection lenses project..”
In Claim 2, the limitation, “the see-through display of system Claim-1” should be revised to read “the see-through display system of Claim 1”.
In Claim 3, the limitation “the see-through display of system Claim-1” should be revised to read “the see-through display system of Claim 1”.
In Claim 3, the limitation “wherein one of light beams of the image” should be revised to read “ wherein one of the light beams of the image”.
In Claim 4, the limitation “the see-through display system of Claim-1” should be revised to read “the see-through display system of Claim 1”.
In Claim 4, the limitation “the light beams of the image further comprising” should be revised to read “the light beams of the image further comprise”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al (US 2008/0186547; hereinafter referred to as Shimizu) in view of Frick et al (US 2002/0048423; hereinafter referred to as Frick).
Regarding Claim 1, Shimizu discloses a see-through display system (Figure 3; Image Display Apparatus 1) comprising 
a display device (Figure 3; Display Element 14) for projecting an image (see Paragraph [0046]);
a set of projection lens (Figure 3; Eyepiece Prism 21) projects the image from said display device (see Figure 3 and Paragraph [0054]; wherein it is disclosed that the surfaces of the eyepiece prism 21 and the deflecting prism 22 may each curved such that the eyepiece optical system 4 is enabled to function as an eyesight correction lens) to a combiner (Figure 3; Hologram Optical Element 23) for integrating the image projected from the set of projection lens (Figure 3; Eyepiece Prism 21) into a real image 
Shimizu does not expressly disclose that the hologram optical element is composed of transparent inorganic dielectric materials formed with area having strips of different refractive indices for exposing an entire surface of the HOE to light beams of the image and for selectively passing light beams through the HOE to form the real image.
Frick discloses a hologram optical element (Figure 1; HOE 100) composed of transparent inorganic dielectric materials (see Paragraphs [0030] and [0032]) formed with areas having strips (Figure 1; Strips 108) of different refractive indices (see Paragraph [0035]; wherein it is disclosed that the strips 108 have a higher refractive index than the substrate 102 upon which they are disposed) for exposing an entire surface of the HOE (Figure 1; HOE 100) to light beams and for selectively passing light beams through the HOE (see Figure 1 and Paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the hologram optical element of Shimizu such that that the hologram optical element is composed of transparent inorganic dielectric materials formed with areas having strips of different refractive indices for 
Regarding Claim 2, Shimizu as modified by Frick discloses the limitations of claim 1 as detailed above.
Shimizu further discloses the hologram optical element is exposed with light beams of the image having at least three colors (see Paragraphs [0043]-[0044]; wherein it is disclosed that the light source 11 illuminates the display element 14, and is built with RGB-integrated LEDs with three light-emitting portions emitting light of the wavelengths corresponding to three primary colors, namely red, green, and blue, respectively).
Regarding Claim 3, Shimizu as modified by Frick discloses the limitations of claim 1 as detailed above.
Shimizu further discloses one of light beams of the image is collimated (see Figure 1; wherein it is depicted that the rays of recording beam 51 are essentially parallel (i.e. collimated).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al (US 2008/0186547; hereinafter referred to as Shimizu) as modified by Frick et al (US 2002/0048423; hereinafter referred to as Frick) as applied to claim 1, in view of Pyun et al (US 2013/0039160; hereinafter referred to as Pyun).
Regarding Claim 4, Shimizu as modified by Frick discloses the limitations of claim 1 as detailed above.
Shimizu as modified by Frick does not expressly disclose that the light beams of the image further comprise two recording beams combined with a beam splitter.
Pyun discloses a hologram (Figure 5; Hologram Recording Medium 150) which is exposed for recording with two coherent beams (see Figure 5; wherein the hologram recording medium 150 is exposed for recording with the beams emitted from first light source 101 and second light source 111), wherein light beams of an image comprise two recording beams combined with a beam splitter (see Figure 5; wherein the recording beams emitted from the first light source 101 and the second light source 111 are combined via first beam splitter 103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the see-through display of Shimizu as modified by Frick such that the light beams of the image further comprise two recording beams which are combined with a beam splitter, as taught by Pyun, because the incorporation of the combining beam splitter provides a means of introducing additional 
Furthermore, Applicant has not stated that any long standing or stated problem in the art is solved by combining the two recording beams with a beam splitter. Therefore, absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to configure the beam splitter of Shimizu such that the two recording beams are combined with the beam splitter as it appears the invention would perform equally well (functionally equivalent).

Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882